DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, the Declaration of Paulo Sergio Berg, and Applicant’s arguments/remarks all submitted on December 1, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
Claims 1-5, 7-21, 23, and 25-35 are pending. Claims 8, 11, and 12 is withdrawn. Claims 6, 22, and 24 are cancelled. Claims 1-5, 7, 9, 10, 13-21, 23, and 25-35 are under consideration in this action.

Election/Restrictions
Applicant’s election of the following species in the reply filed on November 8, 2016 is acknowledged:
Lipid: natural oil;
Amphipathic compound: alkoxylated alcohol; and 
Active chemistry: pesticide.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


Double Patenting
Applicant is advised that should claims 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 9 and 10 recite that the component in claim 1 is a lipid. With regards to claim 9, the two alternatives recited covers all possible lipids from claim 1. With regards to claim 10, all of the alternatives listed also cover all possible lipids from claim 1. Thus, both claims 9 and 10 cover the same scope as both claims depend from claim 1, recite wherein the component is a lipid, and encompass all possible lipids from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 10, 13-21, 27-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (Wooster) (US 2010/0305218 A1; of record) and Magdassi et al. (Magdassi) (US 2010/0015236 A1; of record), as evidenced by Noureddini et al. (Noureddini) (Papers in Biomaterials; of record) and Soysolv (Soysolv®; of record)
Applicant claims a stable liquid nanoparticle emulsion comprising nanoparticles, wherein the nanoparticles consist of: 
A component selected from the group consisting of a lipid, an oil, and a solvent having a viscosity of less than 100 cP at 25oC and a Kauri Butanol solvency of greater than 25 Kb; 
at least one amphipathic compound (elected species: alkoxylated alcohol); and 
a heteroatomic hydrophilic sulfonated lipid derived from a starting compound having a viscosity of less than  1000 cP at 50oC,
wherein the nanoparticles have a D50 and a mean average particle size distribution of less than 100 nm, wherein the nanoparticles are diluted to form the stable liquid nanoparticle emulsion, and 
wherein the stable nanoparticle emulsion is adapted for use as a carrier for an agricultural chemistry.

Applicant also claims a liquid nanoparticle concentrate comprising nanoparticles, wherein the nanoparticles consist of: 
a lipid, oil, or solvent, having a viscosity of less than 100 cP at 25oC and a Kauri Butanol solvency of greater than 25 Kb; 
at least one amphipathic compound (elected species: alkoxylated alcohol); and
a heteroatomic hydrophilic sulfonated lipid derived from a starting compound having a viscosity of less than 1000 cP at 50oC,
wherein the concentrate is configured to provide a stable liquid nano-emulsion, wherein the nanoparticles having a D50 and a mean average particle size distribution of less than 100 nm when diluted, and
wherein the liquid nanoparticle concentrate is a carrier for an agricultural chemistry.


providing the liquid nanoparticle concentrate of claim 31,
homogenizing the nanoparticle concentrate to form a uniform mixture; and
diluting the uniform mixture to form a stable liquid nanoparticle emulsion wherein the nanoparticles have a D50 and a mean average particle size distribution of less than 100 nm.

Claim interpretation: It is noted that with regards to the recitation that “the concentrate is configured to provide a stable nano-emulsion having a D50 and a mean average particle size distribution of less than 100 nm when diluted,” the recitation is being interpreted as an inherent property of a concentrate having the components recited in claim 31. This is supported by, for example, paragraph 0016 (citation from PG-Pub), which appears to state that the mixture of the two components recited in the instant claim 31 results in a concentrate that provides a stable emulsion having a particle size distribution of D50 and a mean average particle size distribution of less than 100 nm when diluted with water.
With regards to claims 15 and 21, it is noted that as currently amended, the claims are further limiting an intended use of the emulsion of claim 1, i.e. the claims as currently written do not require the inclusion of the agricultural chemistries recited in claims 15 and 21.

Wooster discloses oil-in-water nanoemulsions, processes for their preparation, and their use as delivery vehicles for active components for use in agrichemical applications. The oil droplets (reading on nanoparticles in the form of micelles) have an average size of less than 100 nm (abstract; para.0001, 0038). For example, Wooster’s example formulations have emulsion particle sizes of about 50-60 nm (para.0089). The nanoemulsions are advantageous in that they increase product stability and clarity (para.0014).
Wooster discloses that their nanoemulsions have high clarity, are physically stable against Ostwald ripening due to the use of long chain triglycerides, and have good formulation stability as they can be readily diluted to infinitum (para.0037). Wooster discloses that the final formulation is generally clear which indicates that the nanoemulsion has dissolved/incorporated the active component (para.0079)

Among the suitable triglycerides include soybean oil (para.0039, 0042). As evidenced by Noureddini, soybean oil has a viscosity of less than 100 cP at 25oC (pg.1190, Table 1). As evidenced by Soysolv, soybean oil has a Kauri Butanol solvency of 57.8 Kb (pg.2). The total amount of oil in the nanoemulsion is from 0.01-70 wt.% (para.0045).
Among the suitable non-ionic surfactants (amphiphilic compound) include polyoxyethylene-polyoxypropylene block copolymers having the following formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


A and B denote the number of polyoxyethylene and polypropylene units, respectively. A is 1-100 and B is 1-100 (para.0047, 0050-0053). The aforementioned formula reads on an alkoxylated alcohol as defined in claims 2 and 3.	
Another suitable non-ionic surfactant includes polyoxyethylene sorbitan monopalmitate (Tween 40) (para.0048), reading on an ethoxylated compound with a carbon chain length of 11 carbons (reading on claims 2-4).
The hydrophilic surfactant in the nanoemulsion may be 0.1-15 wt.% (para.0054).
	As discussed above, the nanoemulsion may also contain a co-surfactant which is preferably a surfactant that acts synergistically with the hydrophilic non-ionic surfactant to alter the interfacial curvature. This lowers interfacial tension, permitting easier emulsion formation (para.0055). Among the suitable co-surfactants include ionic surfactants (para.0060).
The aqueous phase can either be purified or ultra-pure water (para.0062). The balance of water may be from 30-99.9 wt.% (para.0063).
C1-C19 alcohols. The amount of solvent in the nanoemulsion may be 0-70 wt.% (para.0064-0066).
	The active component may be agrichemicals such as pesticides and herbicides (para.0068). 
	The nanoemulsion may contain additives such as stabilizers, antioxidants, preservatives, buffering agents, and antioxidants (para.0075).
	The process for preparing nanoemulsion in its broadest sense includes subjecting the oil phase comprising the triglyceride, hydrophilic surfactant, aqueous phase, and the co-solvent and/or cosurfactant when present to homogenization, preferably high shear homogenization. The interaction between the hydrophilic surfactant and the co-solvent and/or the co-surfactant when present reduces the interfacial tension of the emulsion which leads to better homogenization and a smaller nanoemulsion particle size (para.0077).
In one embodiment, the nanoemulsion can be prepared by adding the hydrophilic surfactant and the cosurfactant to the oil phase comprising triglyceride. The oil/surfactant combination is then mixed with a solution containing the aqueous phase and the cosolvent using any suitable known mixing apparatus to form a pre-emulsion. The pre-emulsion is then subjected to homogenization (para.0078).
	The formulation can be prepared by mixing the nanoemulsion with the active component, preferably by stirring at room temperature. In another embodiment, the formulation can be prepared by mixing the active component (diluent) with the component of the emulsion and the resulting mixture is then homogenized. The final formulation is generally clear which indicates that the nanoemulsion has dissolved/incorporated the active component (para.0079).
	The nanoemulsion can function as a delivery vehicle for active components. The active components can be entrapped in the nanoemulsion and incorporated into a formulation maintaining its stability (para.0080). Wooster discloses that while it is preferable for the nanoemulsion to be prepared as a concentrate, it is also preferable to add the nanoemulsion into a product in a diluted form (para.0081). 
Wooster discloses that diluting their nanoemulsion, which has a particle size of 45 nm and high optical clarity, with water (10-99% dilution) exhibited no change in size over a 100 day storage period (para.0091). 
With regards to the amounts and ratios disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Wooster does not appear to explicitly disclose the inclusion of a heteroatomic hydrophilic sulfonated lipid. Magdassi is relied upon for this disclosure. The teachings of Magdassi are set forth herein below.

Magdassi discloses the production of nanoparticles of pesticides and other agrochemicals from microemulsions and nanoemulsions (abstract; para.0001, 0024). Magdassi discloses that the dispersion is stabilized by a surfactant or a mixture of surfactants, exhibiting a unique ability to prevent formation of crystals, and aggregates, preventing some of the well-known instability mechanisms. Among the suitable surfactants include anionic surfactants, such as an alkyl benzene sulfonate (heteroatomic hydrophilic sulfonated lipid), and nonionic surfactants, such as a poloxamer (para.0045; Magdassi claim 69).

As discussed above, Wooster discloses the inclusion of co-surfactants, including ionic surfactants, to be used with the nonionic surfactants, such as polyoxyethylene-polyoxypropylene block copolymers having the formula set forth above (poloxamers). In light of Magdassi’s disclosure of surfactants known to be suitable for use in pesticidal and agrochemical nanoemulsions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wooster with the teachings of Magdassi, and use Magdassi’s alkyl benzene sulfonate anionic 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 5, 23, 25, 26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (Wooster) (US 2010/0305218 A1; of record) and Magdassi et al. (Magdassi) (US 2010/0015236 A1; of record), as evidenced by Noureddini et al. (Noureddini) (Papers in Biomaterials; of record) and Soysolv (Soysolv®; of record) as applied to claims 1-4, 7, 9, 10, 13-21, 27-29, and 31-34, further in view of Keiper et al. (Keiper) (US 2011/0189294 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the compound is a propoxylated compound, and wherein the compound has a carbon chain length of from 6 carbons to 26 carbons.

Applicant further claims wherein the method of claim 27 further comprises applying the stable liquid nanoparticle emulsion to the target, wherein the target is a plant.

The teachings of Wooster and Magdassi and the motivation for their combination as they apply to claims 1-4, 7, 9, 10, 13-21, 27-29, and 31-34 are set forth above and incorporated herein.

The combined teachings of Wooster and Magdassi does not appear to explicitly disclose (i) wherein the amphipathic compound is a propoxylated compound, and wherein the compound has a carbon chain length of from 6 carbons to 26 carbons; or (ii) applying the stable liquid nanoparticle 

Keiper discloses the use of pesticides to control or prevent pest damage in a plant by applying the pesticidal composition to the plant (abstract; para.0017; Keiper claim 28).
Keiper discloses non-ionic surfactants having an HLB of 10-18 that are known to be used in pesticidal compositions. Among the suitable surfactants include polyoxyalkylene-sorbitan ester having a C8-22 alkyl group. The polyoxyalkylene-sorbitan ester may be ethoxylated, propoxylated, or mixed ethoxy/propoxy analogues (para.0049), thus reading on a propoxylated compound with a carbon chain length of 8-22 carbons.

As discussed above, Wooster discloses oil-in-water nanoemulsions, which are used as delivery vehicles for active components for use in agrichemical applications, such as pesticides and herbicides. Although Wooster does not appear to explicitly disclose the location of application of their compositions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Wooster and Magdassi with the teachings of Keiper, and apply the nanoemulsions of the combined teachings of Wooster and Magdassi discussed above comprising pesticides and/or herbicides onto the plants to be protected. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Wooster discloses the use of pesticides and herbicides as the active ingredients and discloses that their nanoemulsions have agrichemical applications, and Keiper discloses that it is known and conventional in the agrochemical art to apply pesticides for plant protection onto the plants to be protected.
Furthermore, with regards to the instant claim 25, as Keiper does not appear to disclose a change in temperature when the composition is applied, absent evidence to the contrary, the nanoemulsion is applied to the plant at room temperature.
Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Keiper discloses that like Wooster’s polyoxyethylene sorbitan monoesters, their polyoxypropylene sorbitan monoesters (having a C8-22 alkyl group) have an HLB greater than 7 and are also known to be used in compositions for use in agrichemical applications. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (Wooster) (US 2010/0305218 A1; of record) and Magdassi et al. (Magdassi) (US 2010/0015236 A1; of record), as evidenced by Noureddini et al. (Noureddini) (Papers in Biomaterials; of record) and Soysolv (Soysolv®; of record) as applied to claims 1-4, 7, 9, 10, 13-21, 27-29, and 31-34, further in view of De Wolff (US 2008/0193387 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the lipid comprises an essential oil and a terpene, wherein the essential oil is a pesticide, and wherein the heteroatomic hydrophilic sulfonated lipid is alkylbenzene sulfonate.

Wooster and Magdassi, and the motivation for their combination as they apply to claims 1-4, 7, 9, 10, 13-21, 27-29, and 31-34 are set forth above and incorporated herein. Additional relevant teachings of Wooster are set forth herein.
Wooster discloses that their nanoemulsion may contain one or more additional oils, such as flavor oils, such as lemon oil (para.0043). Wooster discloses that the ratio of triglyceride to additional oil is preferably 1:0 to 1:1 (para.0044). The total amount of oil in the nanoemulsion including long chain triglyceride and additional oil if present may be 0.01 to 70 wt.% (para.0045).

The combined teachings of Wooster and Magdassi does not appear to explicitly disclose wherein the lipid comprises an essential oil and a terpene, wherein the essential oil is a pesticide. De Wolff is relied upon for this disclosure. The teachings of De Wolff are set forth herein below.

De Wolff discloses essential oil composition comprising Lippia javanica essential oil in combination with one or more other plant essential oils effective as an insecticide and as an insect or pest repellent (reading on pesticidal essential oil) that is safe and effective. The essential oil compositions are effective for killing and/or repelling ectoparasites and/or pests (abstract; para.0001). The compositions do not include harsh pesticidal chemicals, are environmentally friendly, and can be applied topically to humans or animals (para.0012). 
Among the suitable additional essential oils to be used in combination with Lippa javanica oil is lemon oil (para.0099). De Wolff discloses that in the context of their invention, “lemon oil” refers to the essential oil of the fruit of the hybrid citrus tree of cultivated origin, Citrus×limon. The chemical constituents include various amounts of limonene, camphene, myrcene, phellandrene, pinene, terpene, and azulene (para.0082).

As discussed above, Wooster discloses that their nanoemulsions are used for agrichemical applications, and may include active components such as pesticides. In light of De Wolff’s disclosure of Lippia javanica essential oil and lemon oil (includes terpene), into Wooster’s nanoemulsion formulations. One of ordinary skill in the art would have been motivated to do so as these essential oils provide effective insecticidal or pest repellent activity, while also being safe and environmentally friendly, and allows for insecticidal activity without the use of harsh pesticidal chemicals. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Wooster is directed at providing pesticidal activity and allows for the inclusion of additional oils, including essential oils, such as lemon oil.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that there is no combination of the teachings of Wooster and Magdassi together with the teachings of the other cited prior at references result in the subject matter of the claims as amended, as there is not motivation for one of skill in the art to combine the references as proposed in the Office Action, and as there is no reasonable expectation of success in the combination as proposed in the Office Action. 
In particular, Applicant argues that no person having reasonable skill in the art would consider the teachings of Magdassi when wanting to prepare a stable liquid nanoparticle emulsion as per the currently pending claims. Applicant argues that a person skilled in the art would not consider the teachings of Magdassi that provides for a redispersible powder, and the person skilled in the art would not be motivated or occasioned by the teachings of alkyl benzene sulfonate of Magdassi as this relates specifically to microemulsions from which the solvent and water will be removed to provide the redispersible powder.
Applicant further argues that with regards to the citation of claim 69 in Magdassi, the claim teaches away from liquid nanoparticle emulsions as the claim is directed to preparing a redispersible powder.
.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The motivation and the rationale for having a reasonable expectation of success in combining the cited prior art references are set forth in the rejections above. In particular with regards to the combination of Wooster and Magdassi, as discussed above, Wooster discloses the inclusion of co-surfactants, including ionic surfactants, to be used with the nonionic surfactants, such as polyoxyethylene-polyoxypropylene block copolymers having the formula set forth above (poloxamers). Magdassi was only relied upon for the disclosure of specific ionic surfactants known to be suitable for use in pesticidal and agrochemical formulations and suitable for use in combination with poloxamers.
In light of Magdassi’s disclosure of surfactants known to be suitable for use in pesticidal and agrochemical nanoemulsions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wooster with the teachings of Magdassi, and use Magdassi’s alkyl benzene sulfonate anionic surfactants as a co-surfactant in Wooster’s nanoemulsions. One of ordinary skill in the art would have been motivated to do so as such a surfactant is known to be used in producing stabilized nanoemulsions by preventing some of the well-known instability mechanisms, such as formation of crystals and aggregates. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Magdassi discloses that such surfactants are known to be used in agricultural and pesticidal nanoemulsions, and suitable for use in combination with poloxamer nonionic surfactants.


(2) Applicant argues that the comparative data provided in the Declaration of Paulo Sergio Berg (Berg Declaration) demonstrates that Wooster fails to teach or suggest compositions that result in stable nanoemulsions. Applicant argues that in order to prepare nanoemulsions, Wooster must utilize specialized equipment to homogenize Wooster’s compositions, and without the use of the specialized equipment, microemulsions are produced.
The Berg Declaration compares Wooster’s formulations with compositions of the instant application. The Berg Declaration asserts that their claimed process results in products made by a simple process of mixtures and no special device being needed, and in most of the cases, not heating process is needed either. The Berg Declaration argues that unlike Wooster, the claimed invention does not require homogenizers or microfluidizers or any other complex process to prepare the claimed nanoemulsions. The Berg Declaration argues that it is clear to a person skilled in the art that without using a silverson rotor stator and a microfluidizer that the products made according to the Wooster examples are not nanoemulsions or even a stable macroemulsion, as evidenced by the phase separation in some hours, whereas the water-based product made according to Applicant’s invention shows perfect stability in all temperatures, keeping stable in a single phase over 14 days at 25oC, 5oC, and 54oC.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive because the formulations and method discussed in the Berg Declaration are not commensurate in scope with the claims. 
With regards to the method of forming the nanoemulsions, the instant claim 27, which is directed to a method of manufacturing the nanoemulsion merely recites providing the concentrate of claim 31, homogenizing the concentrate to form a mixture, and diluting the mixture, which are disclosed by the combined teachings of the cited prior art references discussed above. The instant claims do not preclude 
With regards to the formulations, the formulations tested in the Berg Declaration, OR-004 and OR-001, are not commensurate in scope with the instant claims. The formulations tested in the Berg Declaration (OR-004 and OR-001) are directed to a specific combination of ingredients included in specific amounts which are not representative of the scope of the instant claims. The instant claim 1, for example, does not recite any amounts, ranges, or ratios, and broadly recites the inclusion of a component (lipid, oil, or solvent), at least one amphipathic compound, and a heteroatomic hydrophilic sulfonated lipid. 
With regards to the amphipathic compound component, for example, in OR-004 and OR-001, only a specific alkoxylated alcohol (OR-004) and a specific alkoxylated fatty acid (OR-001) are exemplified as the amphipathic compound component, which are not representative of the claimed genus of amphipathic compounds, which also includes heteroatomic hydrophilic fatty acid, hydrophilic alcohol, and diluents, each which encompass a myriad of compounds (e.g., see claim 8). 
With regards to the component (lipid, oil, or solvent), in OR-004, a combination of water and cold pressed orange oil is used, and in OR-001, a combination of soybean methyl ester and cold pressed orange oil is used, which is not representative of the claimed genus of lipid, oil, and solvent recited in the claims, each which encompass a myriad of compounds (e.g., claims 7, 12). 
	Furthermore, both OR-004 and OR-001 include an amount of the component (lipid, oil, or solvent) that is much greater than the amount of amphipathic compound(s) and heteroatomic hydrophilic sulfonated lipid. The instant claim 1, however, recites no amounts or ratios of the two components, and claims 13 and 14 allow for emulsions with a greater amount of amphipathic compound(s) compared to the component. 


Conclusion
Claims 1-5, 7, 9, 10, 13-21, 23, and 25-35 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616